Order filed August 24, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00273-CV
                                  ____________

                          KATRINA RIDGE, Appellant

                                        V.

                          AMANDA RIDGE, Appellee


                    On Appeal from the Probate Court No 3
                            Harris County, Texas
                        Trial Court Cause No. 358,034

                                   ORDER

      Appellant’s brief was due August 11, 2021. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before September 23,
2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM

Panel Consists of Justices Jewell, Spain, Wilson.